     Case 3:19-cv-00663-B Document 53 Filed 01/30/20               Page 1 of 30 PageID 413



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

C-BONS INTERNATIONAL GOLF                     §
GROUP, INC.,                                  §
                                              §
        Plaintiff,                            §
                                              §       CIVIL ACTION NO. 3:19-cv-00663-B
v.                                            §
                                              §
LEXINGTON INSURANCE CO.,                      §
and WILLIS TOWERS WATSON                      §
US LLC,                                       §
                                              §
        Defendants.                           §

 DEFENDANT LEXINGTON INSURANCE COMPANY’S ORIGINAL ANSWER AND
  DEFENSES TO PLAINTIFF’S SECOND AMENDED COMPLAINT AND DEMAND
                          FOR A JURY TRIAL

        Defendant Lexington Insurance Company (“Defendant Lexington”) files its Original

Answer and Defenses to Plaintiff C-Bons International Golf Group, Inc.’s Second Amended

Complaint (“Second Amended Complaint”) and would respectfully show the Court as follows:

                                     ORIGINAL ANSWER

                                           I. PARTIES

        1.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “1” of Plaintiff’s Second Amended Complaint.

        2.     Defendant Lexington states that it is a Delaware Corporation with its principal place

of business in Massachusetts. Defendant Lexington further states that it is an eligible surplus lines

insurer in the State of Texas. Defendant Lexington admits that it has already appeared in this case

and is before the Court. Defendant Lexington denies the remaining allegations in Paragraph “2”

of Plaintiff’s Second Amended Complaint.




6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20                Page 2 of 30 PageID 414



        3.     Defendant Lexington denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph “3” of Plaintiff’s Second Amended

Complaint.

        4.     Defendant Lexington denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph “4” of Plaintiff’s Second Amended

Complaint.

        4a.    Paragraph 4a of Plaintiff’s Second Amended Complaint contains no allegations

against Lexington and, as such, no responsive pleading is necessary. To the extent the Court deems

a response necessary, Defendant Lexington admits the allegations contained in Paragraph “4” of

Plaintiff’s Second Amended Complaint.

                       II. DIVERSITY JURISDICTION AND VENUE

        5.     Defendant Lexington admits this Court has subject matter jurisdiction over this

controversy under 28 U.S.C. § 1332 because the amount in controversy exceeds the jurisdictional

limits of this Court and complete diversity of citizenship exists between Plaintiff and Defendants.

        6.     Paragraph “6” of Plaintiff’s Second Amended Complaint states legal arguments and

conclusions as to which no responsive pleading is necessary. To the extent the Court deems a

response necessary, Defendant admits this Court has subject matter jurisdiction over this

controversy under 28 U.S.C. § 1332 because the amount in controversy exceeds the jurisdictional

limits of this Court and complete diversity of citizenship exists between Plaintiff and Defendants.

        7.     Defendant Lexington admits the allegations contained in Paragraph “7” of

Plaintiff’s Second Amended Complaint.

        8.     Paragraph “8” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions as to which no responsive pleading is necessary. To the extent this Court deems



                                                2
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20               Page 3 of 30 PageID 415



a response necessary, Defendant Lexington denies the allegations contained in Paragraph “8” of

Plaintiff’s Second Amended Complaint, except admits that the amount in controversy exceeds

$75,000.

        9.     Defendant Lexington denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph “9” of Plaintiff’s Second Amended

Complaint.

                                          III. FACTS

        10.    Defendant Lexington admits that Plaintiff is an insured under Policy Number

025030808, effective April 24, 2016 through April 24, 2017, issued by Lexington Insurance

Company, which was renewed via Endorsement #011 for the policy period April 24, 2017 through

April 24, 2018 on the same terms and conditions as the expiring policy (“Policy”). Defendant

Lexington respectfully refers the Court to the Policy itself for its complete terms, conditions,

limitations and exclusions.

        11.    Defendant Lexington denies each and every allegation contained in Paragraph “11”

of Plaintiff’s Second Amended Complaint.

        12.    Defendant Lexington admits that Hurricane Harvey made landfall in and around

the city of Houston, Texas, that certain of Plaintiff’s golf courses sustained damage, and that

certain of Plaintiff’s properties were insured under the Policy at the time of Hurricane Harvey.

Defendant Lexington also admits that Plaintiff made a claim for losses with Defendant Lexington

and that it submitted a Proof of Loss to Defendant Lexington on or about October 23, 2017, and

respectfully refers the Court to the Proof of Loss as it speaks for itself. Defendant Lexington

denies the remainder of the allegations contained in Paragraph “12” of Plaintiff’s Second Amended

Complaint.



                                               3
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20                 Page 4 of 30 PageID 416



        13.    Defendant Lexington denies each and every allegation contained in Paragraph “13”

of Plaintiff’s Second Amended Complaint.

        14.    Defendant Lexington denies each and every allegation contained in Paragraph “14”

of Plaintiff’s Second Amended Complaint, except admits that Lexington made a full Flood

sublimit payment of the $2,500,000 to Plaintiff, the Policy Flood Sublimit.

        14a.   Defendant Lexington denies each and every allegation contained in Paragraph

“14a” of Plaintiff’s Second Amended Complaint. Defendant Lexington further refers the Court to

the Policy itself for its complete terms, conditions, limitations and exclusions.

        14b.   Defendant Lexington denies each and every allegation contained in Paragraph

“14b” of Plaintiff’s Second Amended Complaint.

        15.    Defendant Lexington denies each and every allegation contained in Paragraph “15”

of Plaintiff’s Second Amended Complaint. The report prepared by Michael Hurdzan (“Hurdzan

Report”) referenced in Paragraph “15” of Plaintiff’s Second Amended Complaint was produced

on February 28, 2018 as a privileged settlement communication and not as part of the adjustment

of Plaintiff’s claim. Defendant Lexington repeatedly requested Plaintiff to lift the settlement

privilege, but Plaintiff refused to do so. As such, up until Plaintiff filed its Amended Complaint

on April 25, 2019, the Hurdzan Report remained subject to a settlement privilege and could not be

used by Defendant Lexington outside of settlement discussions.

        16.    Defendant Lexington denies each and every allegation contained in Paragraph “16”

of Plaintiff’s Second Amended Complaint.

        16a.   Defendant Lexington denies each and every allegation contained in Paragraph

“16a” of Plaintiff’s Second Amended Complaint.




                                                  4
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20                    Page 5 of 30 PageID 417



        17.     Defendant Lexington denies each and every allegation contained in Paragraph “17”

of Plaintiff’s Second Amended Complaint as alleged, except admits that Lexington made a

payment of $242,023 to Plaintiff for non-flood damages.

        18.     Defendant Lexington denies each and every allegation contained in Paragraph “18”

of Plaintiff’s Second Amended Complaint.

        19.     Paragraph “19” of Plaintiff’s Second Amended Complaint contains no allegations

against Defendant Lexington and as such, no responsive pleading is required. To the extent the

Court deems a response necessary, Defendant Lexington denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “19” of Plaintiff’s

Second Amended Complaint.

        19a.    Paragraph “19a” of Plaintiff’s Second Amended Complaint contains no allegations

against Defendant Lexington and as such, no responsive pleading is required. To the extent the

Court deems a response necessary, Defendant Lexington denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “19a” of

Plaintiff’s Second Amended Complaint, except Defendant Lexington admits that it paid Willis a

commission with regard to the Policy.

        20.     Paragraph “20” contains no allegations against Defendant Lexington and as such,

no responsive pleading is required. To the extent the Court deems a response necessary, Defendant

Lexington denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph “20” of Plaintiff’s Second Amended Complaint.

        21.     Paragraph “21” contains no allegations against Defendant Lexington and as such,

no responsive pleading is required. To the extent the Court deems a response necessary, Defendant




                                                   5
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20                 Page 6 of 30 PageID 418



Lexington denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph “21” of Plaintiff’s Second Amended Complaint.

        22.     Defendant Lexington denies each and every allegation contained in Paragraph “22”

of Plaintiff’s Second Amended Complaint.

        23.     Defendant Lexington denies each and every allegation contained in Paragraph “23”

of Plaintiff’s Second Amended Complaint.

                    IV. CAUSE OF ACTION: BREACH OF CONTRACT

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “23” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        24.     Paragraph “24” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions as to which no responsive pleading is required. To the extent the Court deems a

response necessary, Lexington denies each and every allegation contained in Paragraph “24” of

Plaintiff’s Second Amended Complaint.

        25.     Defendant Lexington denies the allegations contained in Paragraph “25” of

Plaintiff’s Second Amended Complaint, as alleged, except admits that the Policy covered some of

the claims at issue in this case, subject to the terms, conditions, limitations, exclusions, limits,

sublimits and deductibles of the Policy, and that Plaintiff paid premiums due under the Policy.

        26.     Defendant Lexington denies each and every allegation contained in Paragraph “26”

of Plaintiff’s Second Amended Complaint, except admits that Plaintiff provided Lexington with a

Proof of Loss and refers the Court to the Proof of Loss itself for its complete content.

        27.     Defendant Lexington denies each and every allegation contained in Paragraph “27”

of Plaintiff’s Second Amended Complaint, except admits that Defendant Lexington paid Plaintiff



                                                 6
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20              Page 7 of 30 PageID 419



$2,500,000, the Policy Flood sublimit for its Flood damages, and $242,023 for wind damages as a

result of Hurricane Harvey.

                            V. CAUSE OF ACTION: NEGLIGENCE

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “27” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        28.     This paragraph contains no allegations against Lexington and as such, no

responsive pleading is required. To the extent the Court deems a response necessary, Lexington

denies each and every allegation contained in Paragraph “28” of Plaintiff’s Second Amended

Complaint.

        29.     Defendant Lexington denies each and every allegation contained in Paragraph “29”

of Plaintiff’s Second Amended Complaint.

              VI. CAUSE OF ACTION: NEGLIGENT MISREPRESENTATION

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “29” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        30.     Defendant Lexington denies each and every allegation contained in Paragraph “30”

of Plaintiff’s Second Amended Complaint.

        31.     Paragraph “31” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions as to which no responsive pleading is required. To the extent the Court deems a

response necessary, Defendant Lexington denies each and every allegation contained in Paragraph

“31” of Plaintiff’s Second Amended Complaint.




                                                7
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20              Page 8 of 30 PageID 420



        32.     Defendant Lexington denies each and every allegation contained in Paragraph “32”

of Plaintiff’s Second Amended Complaint.

        33.     Paragraph “33” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions and no allegations against Defendant Lexington as to which no responsive

pleading is required. To the extent the Court deems a response necessary, Defendant Lexington

denies each and every allegation contained in Paragraph “33” of Plaintiff’s Second Amended

Complaint.

        34.     This paragraph contains no allegations against Lexington and as such, no

responsive pleading is required. To the extent the Court deems a response necessary, Lexington

denies each and every allegation contained in Paragraph “34” of Plaintiff’s Second Amended

Complaint.

        35.     Defendant Lexington denies each and every allegation contained in Paragraph “35”

of Plaintiff’s Second Amended Complaint.

        35a.    Defendant Lexington denies each and every allegation contained in Paragraph

“35a” of Plaintiff’s Second Amended Complaint.

            VII. CAUSE OF ACTION: VIOLATION OF TEXAS INSURANCE CODE

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “35a” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        36.     Paragraph “36” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions as to which no responsive pleading is required. To the extent the Court deems a

response necessary, Defendant Lexington denies each and every allegation contained in Paragraph

“36” of Plaintiff’s Second Amended Complaint.



                                                8
6430070.1
   Case 3:19-cv-00663-B Document 53 Filed 01/30/20              Page 9 of 30 PageID 421



        37.     Defendant Lexington denies each and every allegation contained in Paragraph “37”

of Plaintiff’s Second Amended Complaint.

        38.     Paragraph “38” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions as to which no responsive pleading is required. To the extent the Court deems a

response necessary, Lexington denies each and every allegation contained in Paragraph “38” of

Plaintiff’s Second Amended Complaint.

        39.     Defendant Lexington denies each and every allegation contained in Paragraph “39”

of Plaintiff’s Second Amended Complaint.

        40.     Defendant Lexington denies each and every allegation contained in Paragraph “40”

of Plaintiff’s Second Amended Complaint.

        41.     Paragraph “41” of Plaintiff’s Second Amended Complaint states legal arguments

and conclusions as to which no responsive pleading is required. To the extent the Court deems a

response necessary, Lexington denies each and every allegation contained in Paragraph “41” of

Plaintiff’s Second Amended Complaint.

        42.     Defendant Lexington denies each and every allegation contained in Paragraph “42”

of Plaintiff’s Second Amended Complaint.

        43.     Defendant Lexington denies each and every allegation contained in Paragraph “43”

of Plaintiff’s Second Amended Complaint.

            VIII. BREACH OF SPECIAL AND/OR FIDUCIARY RELATIONSHIP

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “43” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.




                                                9
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                 Page 10 of 30 PageID 422



        44.     This paragraph contains no allegations against Lexington and as such, no

responsive pleading is required. To the extent the Court deems a response necessary, denies

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph “44” of Plaintiff’s Second Amended Complaint.

                                          IX. AMBIGUITY

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “44” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        45.     Defendant Lexington denies each and every allegation contained in Paragraph “45”

of Plaintiff’s Second Amended Complaint.

                                X. DECLARATORY JUDGMENT

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “45” of Plaintiff’s Second Amended Compliant, inclusive,

as if set forth more fully at length herein.

        46.     This paragraph contains no allegations against Lexington and as such, no

responsive pleading is required. To the extent the Court deems a response necessary, Lexington

denies each and every allegation contained in Paragraph “46” of Plaintiff’s Second Amended

Complaint.

                                XI. CONDITIONS PRECEDENT

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “46” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.




                                                10
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                 Page 11 of 30 PageID 423



        47.     Defendant Lexington denies that Plaintiff has satisfied all conditions precedent to

the recovery it now seeks. Defendant Lexington specifically denies that Plaintiff has satisfied the

Policy conditions. Defendant Lexington further denies that it received written notice of Plaintiff’s

claims that complies with the requirements of Section 541.154 and 542A.003 of the Texas

Insurance Code. Lexington also denies that Plaintiff has properly presented its claim for attorneys’

fees under § 38.001 of the Texas Civil Practice Code and Remedies Code or Chapter 542A of the

Texas Insurance Code.

                                               XII. DAMAGES

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “47” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        48      Defendant Lexington denies each and every allegation contained in Paragraph “47”

of Plaintiff’s Second Amended Complaint.

        49.     Defendant Lexington denies each and every allegation contained in Paragraph “48”

of Plaintiff’s Second Amended Complaint.

        50.     This paragraph contains no allegations against Lexington and as such, no

responsive pleading is required. To the extent the Court deems a response necessary, Lexington

denies each and every allegation contained in Paragraph “50” of Plaintiff’s Second Amended

Complaint.

        51.     Defendant Lexington denies each and every allegation contained in Paragraph “51”

of Plaintiff’s Second Amended Complaint.




                                                 11
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 12 of 30 PageID 424



                        XIII. ATTORNEY’S FEES/SPECIAL DENIAL

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “51” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        52      Lexington denies each and every allegation contained in Paragraph “52” of

Plaintiff’s Second Amended Complaint. Lexington specifically denies that Plaintiff has properly

presented its claim for attorneys’ fees under § 38.001 of the Texas Civil Practice Code and

Remedies Code or Chapter 542A of the Texas Insurance Code. Plaintiff’s claim for attorney’s

fees is specifically barred under Sections 542A.003(b)(2) and 542A.007(d) of the Texas Insurance

Code. Plaintiff is thus barred from any recovery on such claims.

                       XIV. EXEMPLARY AND PUNITIVE DAMAGES

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “52” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        53.     Defendant Lexington denies each and every allegation contained in Paragraph “53”

of Plaintiff’s Second Amended Complaint.

                XV. PRE-JUDGMENT AND POST-JUDGMENT INTEREST

        Defendant Lexington repeats, reiterates and re-alleges its responses to Paragraphs

numbered “1” through and including “53” of Plaintiff’s Second Amended Complaint, inclusive,

as if set forth more fully at length herein.

        54.     Defendant Lexington denies each and every allegation contained in Paragraph “54”

of Plaintiff’s Second Amended Complaint.




                                               12
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                    Page 13 of 30 PageID 425



                                       XVI. JURY DEMAND

        55.      Defendant Lexington admits Plaintiff has demanded a jury trial.

                                  XVII. PLAINTIFF’S PRAYER

        56.      Defendant Lexington denies each and every allegation contained in Paragraph “56”

of Plaintiff’s Second Amended Complaint.

                                         XVIII. DEFENSES

                                             DEFENSES

                                          FIRST DEFENSE

        57.      Defendant Lexington’s liability, if any, is derived solely from the policy of

insurance issued by Lexington. Plaintiff’s claims are subject to all of the terms, conditions,

limitations, exclusions, limits, sublimits and deductibles of the Lexington Policy, which are pled

as if copied herein.

                                        SECOND DEFENSE

        58.      The Maximum Amount Payable Amendment Endorsement to the Policy provides

in relevant part:

                         MAXIMUM AMOUNT PAYABLE AMENDMENT

              This endorsement modifies insurance provided by this Policy:

              Paragraph F. of SECTION I – COVERAGES AND LIMITS OF LIABILITY
              is deleted in its entirety and replaced with the following:

                 F. MAXIMUM AMOUNT PAYABLE: In the event of covered loss
                 hereunder, liability of the Company shall be limited to the least of the
                 following:

                     1. The actual adjusted amount of loss, less applicable deductible(s), or

                     2. The limit of liability or applicable sublimit of liability shown in this
                     Policy or endorsed onto this Policy.



                                                   13
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                   Page 14 of 30 PageID 426



                                              ***

        59.      The amount recoverable by Plaintiff is limited by the applicable limits and any

sublimits contained in the Policy. As set forth below, Defendant Lexington has paid Plaintiff the

maximum amount of the Flood sublimit and no further amounts are owed.

                                          THIRD DEFENSE

        60.      The Policy defines Flood as:

              J. Flood means, whether natural or manmade, Flood waters, surface water,
                 waves, tide or tidal water, overflow or rupture of a dam, levy, dike, or other
                 surface containment structure, storm surge, the rising, overflowing or
                 breaking of boundaries of natural or manmade bodies of water, or the spray
                 from any of the foregoing, all whether driven by wind or not. A tsunami
                 shall not be considered a Flood.

                                                  ***

        61.      The Policy states in relevant part:


              E. SUBLIMITS OF LIABILITY: Sublimits of Liability stated below are
                 subject to and not in addition to the Policy Limit shown in Paragraph D.,
                 above. These Sublimits of Liability and the specified limits of liability
                 contained in the forms, endorsements and extensions attached, if any, are
                 per Occurrence unless otherwise indicated.
                 If the words, NOT COVERED are shown, instead of a limit, sublimit
                 amount or number of days, or if a specified amount or number of days
                 is not shown corresponding to any coverage or Covered Cause of Loss,
                 then no coverage is provided for that coverage or Covered Cause of
                 Loss.

                                                  ***
                 2.      Flood:
                 a.      $ 2,500,000 Annual Aggregate
                 b.      $ 2,500,000 Subject to the Annual Aggregate Limit for all Flood
                         shown in Subparagraph E.2.a. above, the Annual Aggregate as
                         respects Flood for Locations wholly or partially within Special
                         Flood Hazard Areas (SFHA), areas of 100-year flooding as defined
                         by the Federal Emergency Management Agency (FEMA).
                                                    ***

                 3.      Named Storm:


                                                    14
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                Page 15 of 30 PageID 427



                      $ 75,000,000 Regardless of the number of Coverages, Locations or
                      Perils involved including, but not limited to, all Flood (however
                      caused), wind, wind gusts, storm surges, tornados, cyclones, hail, or
                      rain, the maximum amount the Company will pay per Occurrence
                      as respects all covered Loss or Damage arising out of a Named
                      Storm (a storm that has been declared by the National Weather
                      Service to be a Hurricane, Typhoon, Tropical Cyclone, Tropical
                      Storm, or Tropical Depression). In the event covered Loss or
                      Damage by Flood arises out of a Named Storm, the maximum
                      amount the Company will pay per Occurrence for all such Loss or
                      Damage by Flood shall be the Sublimits of Liability for Flood as
                      shown in Subparagraphs E.2.a. and E.2.b. above. However, if Flood
                      is not covered, the maximum amount the Company will pay per
                      Occurrence for all such Loss or Damage by Named Storm shall
                      exclude Loss or Damage by Flood.

                                              ***
        62.    Plaintiff’s damages were caused by Flood as defined by the Policy. Lexington has

paid Plaintiff the full $2,500,000 Flood sublimit and has no further liability under the Policy for

Flood damages.

                                     FOURTH DEFENSE

        63.    The Policy is endorsed in relevant part as follows:

                             ENDORSEMENT #007
                   GENERAL CHANGE ENDORSEMENT TO LEXINGTON
                 MANUSCRIPT DOMESTIC PROPERTY POLICY FORM PR8371
                                    (Ed. 02/12)

               NOTE: Terms that are bolded in this General Change Endorsement
               are defined in the Policy or this Endorsement.

               This endorsement modifies insurance provided by the Policy as follows:

               Regardless of the number of Coverages, Locations or Perils involved
               including, but not limited to, all Flood (however caused), wind, wind gusts,
               storm surges, tornados, cyclones, hail, or rain, the maximum amount the
               Company will pay per Occurrence as respects all covered Loss or Damage
               arising out of a Named Storm (a storm that has been declared by the
               National Weather Service to be a Hurricane, Typhoon, Tropical Cyclone,
               Tropical Storm, or Tropical Depression) is the amount stated in C.3.a.-e.
               above, whichever is applicable. In the event covered Loss or Damage by
               Flood arises out of a Named Storm, the maximum amount the Company
               will pay per Occurrence for all such Loss or Damage by Flood shall be the
               Sublimits of Liability for Flood as shown in Section I, Subparagraphs E.2.a.

                                                15
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 16 of 30 PageID 428



               and E.2.b. However, if Flood is not covered, the maximum amount the
               Company will pay per Occurrence for all such Loss or Damage by Named
               Storm shall exclude Loss or Damage by Flood.

                                                      ***

        64.    Plaintiff’s damages, including but not limited to its purported time element losses,

were caused by Flood as defined by the Policy. Lexington has paid Plaintiff the full $2,500,000

Flood sublimit and has no further liability under the Policy for Flood damages.

                                        FIFTH DEFENSE

        65.    The General Change Endorsement to the Policy further provides:

               2.     FUNGUS, MOLD(S), MILDEW, SPORES OR YEAST

                      The following is added to SECTION VI – ADDITIONAL
                      COVERAGES:

                      FUNGUS, MOLD(S), MILDEW, SPORES OR YEAST

                      The Company will pay for any loss or damage in the form of, caused
                      by, contributed to or resulting from fungus, mold(s), mildew or
                      yeast, or any spores or toxins created or produced by or emanating
                      from such fungus, mold(s), mildew or yeast which the Insured
                      establishes is a direct result of a Covered Loss not otherwise
                      excluded by the Policy, provided that such fungus, mold(s), mildew
                      or yeast loss or damage is reported to the Company within 180 days
                      from the date of such Covered Loss.

                      The Company’s total liability with respect to this coverage for any
                      one Occurrence and Annual Aggregate will not exceed the Sublimit
                      of Liability of $50,000.

                                                ***

        66.    SECTION VI – ADDITIONAL COVERAGES of the Policy provides in relevant

part:

                The following additional coverages are subject to the terms and conditions
               of this Policy, including, the deductibles and sublimits of liability
               corresponding to each such additional coverage shown in Section I. These
               sublimits are part of, and not in addition to sublimits and limits of liability


                                                 16
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                   Page 17 of 30 PageID 429



               of this Policy, including, but not limited to, the Earth Movement, Flood,
               or Named Storm Sublimits of Liability provided herein, if applicable.

                                                       ***

        67.     To the extent Plaintiff is making a claim for loss or damage in the form of, caused

by or contributed to or resulting from fungus, mold, mildew or yeast that is not a direct result of a

Covered Loss, its claim is barred. To the extent Plaintiff is making a claim for loss or damage in

the form of, caused by or contributed to or resulting from fungus, mold, mildew or yeast that is a

direct result of a Covered Loss and failed to report it within 180 days, its claim is barred.

        68.     To the extent Plaintiff is making a claim for loss or damage in the form of, caused

by or contributed to or resulting from fungus, mold, mildew or yeast, such loss or damage was

directly caused by Flood. Defendant Lexington’s liability with respect to this coverage, if any, is

limited to the Policy’s sublimit of liability of $50,000, which is a part of, and not in addition to the

sublimits and limits of liability of the Policy, including but not limited to the Flood sublimit.

Lexington has paid Plaintiff the entire Flood sublimit and has no further liability under the Policy.

        69.     Alternatively, to the extent that the claimed damage under this coverage was not

caused by Flood, the maximum amount recoverable is $50,000, and is subject to the applicable

deductibles.

                                         SIXTH DEFENSE

        70.     The General Change Endorsement to the Policy further provides:


               3.      OUTDOOR PROPERTY

                       The following is added to SECTION VI – ADDITIONAL
                       COVERAGES:

                       OUTDOOR PROPERTY




                                                  17
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 18 of 30 PageID 430



                       Outdoor Property means lawns (including fairways, greens and
                       tees), trees, shrubs, plants, walks, roadways, patios or other paved
                       surfaces.

                       The Company’s total liability with respect to this coverage for any
                       one Occurrence will not exceed the Sublimit of Liability of:

                       $1,000,000     Per Occurrence per course Tees and Greens

                       $250,000       Per Occurrence Dams, Dikes and Retaining walls,
                                      bridges, piers, wharves, docks, roadways, walks,
                                      other paved surfaces

                                            ***

        71.    As set forth above, coverage under the Additional Coverages section of the Policy

is subject to the terms and conditions of the Policy, including the deductibles and sublimits of

liability of the Policy, including but not limited to the Flood sublimit. Plaintiff’s damages were

caused by Flood. Lexington has paid Plaintiff the entire Flood sublimit and has no further liability

under the Policy. To the extent that Plaintiff’s damages were not caused by flood, the amount

recoverable by Plaintiff for its claim is limited to $1,000,000 per Occurrence per course for Tees

and Greens and $250,000 Per Occurrence for Dams, Dikes and Retaining walls, bridges, piers,

wharves, docks, roadways, walks, and other paved surfaces, subject to the applicable deductibles.

                                     SEVENTH DEFENSE

        72.    Plaintiff’s claim is subject to the deductible application for the applicable

deductibles in provision G. DEDUCTIBLE of SECTION I – COVERAGES AND LIMITS OF

LIABILITY section of the Policy.


                                      EIGHTH DEFENSE

        73.    The Lexington Policy provides, in part:

               P.      Occurrence means any one loss, disaster, casualty, incident or
               series of losses, disasters, casualties or incidents, not otherwise excluded by
               this Policy and arising out of a single event or originating cause and includes

                                                  18
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 19 of 30 PageID 431



               all resultant or concomitant insured losses. The occurrence must occur
               during the policy period.

               If more than one event for Windstorm, Hail, Named Storm, Riot, Strike
               or Civil Commotion, Vandalism and Malicious Mischief, Earth
               Movement, Flood or Terrorism covered by this Policy occurs within any
               period of seventy-two (72) hours during the term of this Policy, such
               covered events shall be deemed a single Occurrence. When filing proof of
               loss, the Insured may elect the moment at which the 72 hour period shall be
               deemed to have commenced, which shall not be earlier than the time when
               the first loss occurs to the Insured Property.

        74.    Plaintiff has failed to claim more than one occurrence under the Policy. To the

extent that Plaintiff is claiming an additional Flood occurrence, Lexington has paid the $2,500,000

annual aggregate Flood sublimit and has no further liability under the Policy.

                                       NINTH DEFENSE

        75.    The Policy provides in relevant part:

                            SECTION VI – ADDITIONAL COVERAGES

                The following additional coverages are subject to the terms and conditions
               of this Policy, including, the deductibles and sublimits of liability
               corresponding to each such additional coverage shown in Section I. These
               sublimits are part of, and not in addition to sublimits and limits of liability
               of this Policy, including, but not limited to, the Earth Movement, Flood,
               or Named Storm Sublimits of Liability provided herein, if applicable.

                                                ***

               I.      LEASEHOLD INTEREST: If Insured Property is: (1) rendered
               wholly or partially untenantable by a Covered Cause of Loss during the
               Policy period and (2) the Insured’s lease is canceled by a party, other than
               the Named Insured, or an entity with any common ownership of the Named
               Insured, in accordance with the conditions of the lease or as a result of a
               statutory requirement of the appropriate jurisdiction in which the damaged
               or destroyed Insured Property is located, then this Policy is extended to
               cover The Interest of the Insured as Lessee or The Interest of the
               Insured as Lessor, whichever is applicable, but only for the first three
               months succeeding the date of the loss and the Net Lease Interest shall be
               paid for the remaining months of the unexpired lease.

                                                ***


                                                 19
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 20 of 30 PageID 432



               The Company shall not be liable for any increase of loss which may be
               occasioned by the suspension, lapse or cancellation of any license or by the
               Named Insured exercising any option to cancel the lease. Furthermore, the
               Named Insured shall use due diligence including all things reasonably
               practicable to diminish loss under this additional coverage.


        76.    Plaintiff’s claim for leasehold interest, if any, is limited as indicated in this

provision.

        77.    Further, to the extent Plaintiff is making a claim for leasehold interest, its claimed

cancellation of lease was caused by Flood and is limited to the applicable $100,000 leasehold

interest sublimit of liability, which is a part of, and not in addition to the sublimits and limits of

liability of the Policy, including but not limited to the Flood sublimit. Lexington has paid Plaintiff

the entire Flood sublimit and has no further liability under the Policy.

        78.    Alternatively, to the extent that the claimed damage under this coverage was not

caused by Flood, the maximum amount recoverable is $100,000, and is subject to the applicable

deductibles.

                                        TENTH DEFENSE

        79.    Plaintiff’s claims are barred, in whole or in part, to the extent any damage was not

caused by or resulting from a covered cause of loss.

                                     ELEVENTH DEFENSE

        80.    The Policy states in relevant part:

               V. Windstorm or Hail: Direct action of wind or by the direct action of hail,
               whether accompanied by wind or not, but no liability is assumed under these
               perils for:

               1. Loss or damage caused by or resulting from frost or cold weather, ice
               (other than hail), snow or sleet, whether driven by wind or not;

               2. Loss or damage to the interior of any building or structure, or the property
               inside the building or structure, caused by rain, snow, or dust, whether
               driven by wind or not, unless the building or structure first sustains wind or

                                                 20
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                   Page 21 of 30 PageID 433



               hail damage to its roof or walls through which the rain, snow, sand or dust
               enters;

               3. Loss or damage caused when weight of snow, rainwater, ice or sleet is a
               contributing factor to the fall or collapse of a building or structure or any
               part thereof.

        81.    Plaintiff’s claims are barred, in whole or in part, for loss or damage to the interior

of any building or structure, or the property inside the building or structure, caused by rain, whether

driven by wind or not, unless the building or structure first sustains wind or hail damage to its roof

or walls through which the rain enters.

                                      TWELFTH DEFENSE

        82.    Plaintiff’s claims are barred, in whole or in part, to the extent the physical loss or

damage claimed under the Policy pre-existed the alleged date of loss and/or did not occur within

the applicable Policy period of April 24, 2017 through April 24, 2018.

                                    THIRTEENTH DEFENSE

        83.    The Policy provides in relevant part:

        B. PERILS EXCLUDED:

        1. The Company does not insure for loss or damage caused directly or indirectly by
        any of the following. Such loss or damage is excluded regardless of any other cause
        or event contributing concurrently or in any sequence to the loss or damage. These
        exclusions apply whether or not the loss event results in widespread damage or
        affects a substantial area:

                                                 ***

               f. Faulty workmanship, material, construction, installation or design from
               any cause; all unless direct physical loss or damage not otherwise excluded
               by this Policy ensues, in which event, this Policy will cover only such
               ensuing loss or damage.

                                                 ***

               h. Deterioration, depletion, rust, corrosion, erosion, wet or dry rot, decay,
               evaporation, leakage, wear and tear, animal, insect or vermin damage,
               inherent vice or latent defect, shrinkage or change in color, flavor, texture
               or finish, extremes or changes of temperature damage or changes in relative

                                                  21
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 22 of 30 PageID 434



               humidity damage, all whether atmospheric or not; all unless physical
               damage not otherwise excluded by this Policy ensues, in which event, this
               Policy shall cover only such ensuing damage.

                                                ***

               i. Settling, cracking, shrinking, bulging, or expansion of pavements,
               foundations, walls, floors, or ceilings; all unless physical damage not
               otherwise excluded by this Policy ensues, in which event, this Policy shall
               cover only such ensuing damage.

                                                ***

        84.    Plaintiff’s claims are barred, in whole or in part, by the above Policy exclusions,

regardless of any other cause or event contributing concurrently or in any sequence to the loss or

damage.

                                   FOURTEENTH DEFENSE

        85.    Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff and/or its

agents’ acts or omissions proximately caused or contributed to Plaintiff’s damages. Plaintiff’s

claims are further barred to the extent Plaintiff failed to mitigate its claimed damage.

                                    FIFTEENTH DEFENSE

        86.    Plaintiff’s claims are further barred by Plaintiff’s failure to allocate its alleged

damages between losses caused by a covered cause of loss and those limited by a Policy sublimit,

caused by non-covered losses such as damages which occurred prior to the inception of the Policy

and/or damages which were caused by excluded causes of loss under the Policy.

                                    SIXTEENTH DEFENSE

        87.    Plaintiff’s claims for alleged bad faith and violations of the Texas Insurance Code

are barred to the extent Plaintiff did not sustain damages (if any) independent of the denial of

benefits under the Policy.




                                                 22
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                 Page 23 of 30 PageID 435



                                  SEVENTEENTH DEFENSE

        88.    The Time Element section of the Policy excludes coverage for remote loss,

including “any increase in loss due to the suspension, cancellation, or lapse of any lease, contract,

license or order,” or “any loss due to fines or damages for breach of contract or for late or non-

completion of orders or penalties of whatever nature.” The Policy further excludes coverage for

“indirect, remote, or consequential loss or damage.” Any claims for such loss or damage are barred

by the Policy exclusions.

                                   EIGHTEENTH DEFENSE

        89.    The Policy excludes coverage for “delay, loss of market or loss of use.” Therefore,

any claims for delay, loss of market or loss of use are barred by that exclusion.

                                   NINETEENTH DEFENSE

        90.    Plaintiff’s claims are barred, in whole or in part, to the extent the alleged damage

reportedly suffered by Plaintiff has not been properly supported as required by the Policy.

                                    TWENTIETH DEFENSE

        91.    Plaintiff’s claims are barred in whole or in part to the extent that Plaintiff has

already been compensated for its alleged loss.

                                  TWENTY-FIRST DEFENSE

        92.    Coverage for time element losses is not provided if the loss can be made up within

a reasonable period of time.

                                TWENTY-SECOND DEFENSE

        93.    Coverage, if any, for time element losses is limited as set forth in the Period of

Interruption provision set forth in Section V – TIME ELEMENT COVERAGE GROSS

EARNINGS of the Policy, which provides in relevant part:



                                                 23
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 24 of 30 PageID 436



        B. PERIOD OF INTERRUPTION: In determining the amount payable under this
        coverage, the Period of Interruption shall be:

        1. The period of time of direct physical loss or damage insured against by this Policy
        to the time when, with the exercise of due diligence and dispatch, either:

               a.      normal operations resume, or

               b.      physically damaged buildings and equipment could be repaired or
                       replaced and made ready for operations under the same or equivalent
                       physical and operating conditions that existed prior to such loss or
                       damage,

        whichever is less. Such period of time shall not be cut short by the expiration or
        early termination date of the Policy

                                                 ***

        The Period of Interruption does not include any additional time:

        1. Required for restaffing or retraining employees, or

        2. Due to the Insured’s inability to resume operations for reasons other than those
        enumerated in B.2.a through B.2.c, inclusive, above, or

        3. Required for making change(s) to the buildings, structures, or equipment for any
        reason except as provided in the Demolition and Increased Cost of Construction
        coverage, if such coverage is provided by this Policy.


        94.    Time element losses are not available during any period in which business

operations would have not been maintained for any reason other than physical loss or damage from

a covered loss to which coverage under the Lexington Policy applies.

                                  TWENTY-THIRD DEFENSE

        95.    Plaintiff has failed to submit any details of its time element claim. Defendant

Lexington reserves its right to raise additional defenses.

                                TWENTY-FOURTH DEFENSE

        96.    Plaintiff’s claims are barred, in whole or in part, by Defendant Lexington’s prior

payments to Plaintiff under the Policy.


                                                 24
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 25 of 30 PageID 437



                                  TWENTY-FIFTH DEFENSE

        97.    Plaintiff’s claims are subject to the valuation provision in the Policy which provides

that property that is not repaired or replaced within two years after the date of loss will be valued

at Actual Cash Value at the time and place of the loss. Specifically, Plaintiff’s claims are subject

to the following limitation in the Policy:

                                  SECTION IV - VALUATION

               Unless otherwise endorsed hereon, the property, as described below,
               will be valued as follows:

               A.      For all property other than property specifically described in
                       Subparagraph B. through M., inclusive below: Adjustment
                       of loss or damage shall be valued at the cost to repair or
                       replace (whichever is less) at the time and place of the loss
                       with materials of like kind and quality, without deduction for
                       depreciation and/or obsolescence. The Insured may elect to
                       rebuild on another site, provided that, such rebuilding does
                       not increase the amount of loss or damage that would
                       otherwise be payable to rebuild at the same site. Property
                       that is not repaired or replaced within (2) years after the date
                       of loss (unless such requirement is waived by the Company
                       in writing) will be valued at Actual Cash Value at the time
                       and place of the loss.

                                                 ***

               With respect to Subparagraph A. through M., inclusive, unless
               otherwise specifically stated, the Company will compute the
               valuations at the time and place of the loss.

        98.    To the extent Plaintiff does not repair or replace its allegedly damaged property

within two years after the loss or damage, Plaintiff’s recovery, if any, is limited to the Actual Cash

Value of the allegedly damaged property.




                                                 25
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                 Page 26 of 30 PageID 438



                                 TWENTY-SIXTH DEFENSE

        99.    Plaintiff’s claims are subject to the Demolition and Increased Cost of Construction

Provision of the Policy. Specifically, Plaintiff’s claims are subject to the following limitation in

the Policy:

                                                     ***

               C.      DEMOLITION AND INCREASED COST OF CONSTRUCTION:
                       In the event of direct physical loss or damage covered under this
                       Policy that results in the enforcement of any law, ordinance,
                       governmental directive or standard in effect at the time of loss or
                       damage regulating the construction, repair or use and occupancy of
                       the property, the Company shall pay:

                       1.     Under Demolition Coverage A: For the loss in value of the
                              undamaged portion of the building as a consequence of
                              enforcement of an ordinance or law that requires demolition
                              of undamaged parts of the same building;

                       2.     Under Demolition Coverage B: For the costs to demolish
                              and clear the site of undamaged parts of the same building,
                              as a consequence of enforcement of an ordinance of law that
                              requires demolition of such undamaged property;

                       3.     Under Demolition Coverage C: For the increased cost of
                              repair or replacement of the damaged building and
                              undamaged part of the same building, limited to the cost that
                              would have been incurred in order to comply with the
                              minimum requirements of such law or ordinance regulating
                              the repair or replacement of the damaged building. However,
                              this Company shall not be liable for any such increased cost
                              of construction unless the damaged building is actually
                              rebuilt or replaced;

                                                ***

        100.   To the extent Plaintiff is seeking recovery for “code upgrades,” such costs are not

recoverable because there is no evidence of enforcement of any law or ordinance in effect at the

time of loss or damage, which resulted from direct physical loss or damage covered under the

Policy and Plaintiff has not provided any evidence of any costs incurred for “code upgrades.”


                                                26
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                  Page 27 of 30 PageID 439



                               TWENTY-SEVENTH DEFENSE

        101.    A bona fide controversy exists concerning the extent of Plaintiff’s entitlement to

benefits under the Policy. Defendant Lexington and its employees, agents, representatives, and

adjusters are entitled to value claims differently from Lexington’s policyholders without facing

bad faith or extra-contractual liability. Defendant Lexington would show that a bona fide

controversy exists regarding the scope of any alleged covered loss and/or whether and the extent

to which any asserted loss was limited by the Flood sublimit contained in the Policy, which was

paid to Plaintiff.

                                TWENTY-EIGHTH DEFENSE

        102.    The Conditions section of the Policy provides:

                N.     PROTECTION AND PRESERVATION OF PROPERTY:

                       In case of actual or imminent direct physical loss or damage
                       by a Covered Cause of Loss, the expenses incurred by the
                       Insured in taking reasonable and necessary actions for the
                       temporary protection and preservation of Insured Property
                       hereunder shall be added to the total direct physical loss or
                       damage otherwise recoverable under this Policy, but shall be
                       subject to the applicable deductible, sublimit of liability and
                       the Policy Limit.

                                                ***

                P.     REQUIREMENTS IN CASE OF LOSS: The Insured shall:

                                                ***

                       3.     Protect the property from further loss or damage,

                       4.     Separate the damaged and undamaged personal
                              property,

                       5.     Maintain such property in the best possible order,
                              and

                       6.     Furnish a complete inventory of the lost, destroyed,
                              damaged and undamaged property, showing in detail

                                                 27
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                    Page 28 of 30 PageID 440



                              quantities, costs, actual cash value and amount of
                              loss claimed,

                       7.     Furnish all other documents or insurance policies
                              that the Company may reasonable require,

                       8.     Allow the Company to access and inspect any of the
                              damaged or undamaged property, and

                                                ***

        103.   Plaintiff failed to preserve its property, protect the property from further loss,

separate the damaged and undamaged personal property, maintain its property in the best possible

order, furnish a complete inventory of the lost, destroyed, damaged and undamaged property,

produce documents reasonably requested by Defendant Lexington and allow Defendant Lexington

to access and inspect the damaged and undamaged property. As such, Plaintiff failed to comply

with the Conditions section of the Policy and its claim is barred.

                                 TWENTY-NINTH DEFENSE

        104.   Plaintiff’s claims are barred, in whole or in part, to the extent there has not been

full compliance with all of the terms of the Policy issued by Lexington.

                                    THIRTIETH DEFENSE

        105.   SECTION VII – CONDITIONS of the Policy provides in relevant part:

        B.     ADJUSTMENT OF LOSSES and FIRST NAMED INSURED CLAUSE:
               Loss or damage shall be adjusted with and payable to the First Named
               Insured, subject to any certificates of insurance on file with the Company
               which require payment to a loss payee or mortgagee.

               If this Policy insures more than one entity, the First Named Insured is
               authorized to act on behalf of all other Insureds with respect to their rights,
               obligations, and duties under this Policy. Payment of loss or return
               premium under this Policy to the First Named Insured shall satisfy the
               Company’s obligations with respect to all Insureds.




                                                 28
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20                    Page 29 of 30 PageID 441



        106.   Any payment for loss or damage under the Policy is subject to any certificates of

insurance on file with Defendant Lexington which require payment to a loss payee or mortgagee.

                                   THIRTY-FIRST DEFENSE

        107.   This action is barred, in whole or in part, because the Amended Complaint fails to

state a claim upon which relief can be granted.

                                 THIRTY-SECOND DEFENSE

        108.   Defendant Lexington reserves the right to assert additional defenses with respect to

such losses or damages.

                                         JURY DEMAND

        109.   Defendant Lexington demands trial by jury as to all matters in this case.


                                              PRAYER

        Defendant Lexington prays that (i) Plaintiff’s claim for relief be denied in its entirety, (ii)

Plaintiff take nothing by its claims, and (iii) Defendant be granted such other and further relief to

which the Court may find it is justly entitled.


                                                  Respectfully submitted,

                                                  By:/s/ Brett A. Wallingford________
                                                     Brett A. Wallingford – LEAD ATTORNEY
                                                     Texas Bar No. 00797618
                                                     bwallingford@zelle.com

                                                  ZELLE LLP
                                                  901 Main Street, Suite 4000
                                                  Dallas, TX 75202-3975
                                                  Telephone:       214-742-3000
                                                  Facsimile:       214-760-8994

                                                  ATTORNEYS FOR DEFENDANT
                                                  LEXINGTON INSURANCE COMPANY



                                                    29
6430070.1
  Case 3:19-cv-00663-B Document 53 Filed 01/30/20               Page 30 of 30 PageID 442



                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served on all
counsel of record on January 30, 2020, in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE, as follows:

 Joseph E. Ackels, Sr.                     Sheryl Kao
 State Bar No. 00829980                    State Bar No. 24036874
 ACKELS & ACKELS, L.L.P.                   9111 Cypress Waters Blvd., Suite 250
 3030 LBJ Freeway, Suite 1550              Dallas, Texas 75019
 Dallas, TX 75234                          214-420-5500
 Telephone: 214-267-8600                   214-420-5501 (fax)
 Facsimile:     214-267-8605               kao@mdjwlaw.com
 joe@ackelslaw.com                         Christopher W. Martin
                                           State Bar No. 13057620
 ATTORNEY FOR PLAINTIFF                    MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
4811-4156-9433v1
                                           Niels Esperson Building
                                           808 Travis, 20th Floor
                                           Houston, TX 77002
                                           Telephone: 713-632-1701
                                           Facsimile: 713-222-0101
                                           martin@mdjwlaw.com

                                           ATTORNEYS FOR DEFENDANT WILLIS
                                           TOWERS WATSON US LLC

                                                    /s/ Brett A. Wallingford      ____
                                                    Brett A. Wallingford




                                               30
6430070.1
